f

/
© REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

L pee put
DECRET N°20 pMpu__ 12 M 0

Nu Ne.
Portant incorporation au domaine privé de PEtat et
classement en Unité Forestière d'Aménagement
(UFA) d’une portion de forêt de 94 917 ha
dénommée UFA 00 004

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution : |

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, ensemble son décret d'application n° 95/531/PM du 23 août 1995 ;

Vu l'ordonnance n° 74/1 du 06 juillet 1974 fixant le régime foncier ;

Vu l'ordonnance n° 74/2 du 06 juillet 1976 fixant le régime domanial ;

Vu le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ;

Vu le décret n° 76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses divers modificatifs subséquents ;

Vu le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n° 95/145 bis du 04 août 1995 ;

Vu

le décret N° 95/531/PM du 20 août 1995 fixant les modalités d'application du régime
des forêts ;

Vu le décret n° 2004/320 du 08 décembre 2004 portant organisation du
Gouvernement, modifié et complété par le décret n°2007/268 du 07 septembre

2007 ;
Vu le décret n° 2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre ;
Vu le dossier technique, PRESIDENCE DE LÀ REP 'RIQUE

DECRETE :

K RME SESOBUC
ARTICLE 1°”’.- Est, à compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat au titre de forêt de production et classée en Unité Forestière
d'Aménagement (UFA) dénommée UFA 00 004, la portion de forêt de 94 917 ha de
superficie située dans les arrondissements de Ndikiniméki, Makénéné, Yingui, Nkondjock
départements du Mbam et Inoubou et du Nkam, Régions du Centre et du Littoral.

délimitée ainsi qu'il suit :
_ Generated by CamScanner

sd

du cours

Au Sud :

A l'Ouest:

Le poi
Point de base A (UTM 32N- 654 333 m : 503 936 m) se trouve SUr la confluence

d'e
au Makonon avec la Makombé,

D Î | ,
étendre de po MARÉES en aval sur une distance de 15,32 HD pour

int B (642 105; 5 tué Eadamtuance voeu:
d'eau non dénommé L SU CL ts VISA

HOUR 12 JUL 2011

avec un cours d'eau non dénommé;

Du point D, suivre une droite de gisement 87° sur une distance de 1,70 km pour
atteindre le point E (649 043 ; 519 886) situé sur un cours d'eau non dénommé;
Du point E, suivre une droite de gisement 3° sur une distance de 6,27 km pour
atteindre le point F (649 342 ; 526 151) situé à la confluence de deux cours
d'eau non dénommés:

Du point F, suivre une droite de gisement 334° sur une distance de 3,06 km
pour atteindre le point G (647 994 ; 528 896) situé sur la Makombé ;

Du point G, suivre une droite de gisement 74° sur une distance de 1,26 km pour
atteindre le point H (649 200 ; 529 246) situé sur un cours d'eau non dériommé ;
Du point H, suivre une droite de gisement 33° sur une distance de 4,57 km pour
atteindre le point 1 (651 718 ; 533 060) situé sur la confluence de Mpongo avec
un affluent non dénommé ;

Du point 1, suivre une droite de gisement 2° sur une distance de 2,10 km pour
atteindre le point J (651 788 ; 535 157) situé sur la confluence de Mpongo avec
un affluent non dénommé;

Du point J, suivre une droite de gisement 45° sur une distance de 2,26 km pour
atteindre le point K (653 393 ; 536 751) situé sur Un cours d'eau non dénommé;

Du point K, suivre une droite de gisement 98°5 sur une distance de 4,42 km
pour atteindre le point L (657 762 : 536 083) situé sur la confluence de deux
affluents non dénommés de Ndibé;

Du point L, suivre Ndibé en aval sur 8,06 km pour atteindre le point M (657 241 ;
529 515) situé à sa confluence avec la Makombé ;

Du point M, suivre la Makombé en aval sur une distance de 12,66 km pour
atteindre le point N (665 729 ; 521 470) situé à sa confluence avec Niep ;

Du point N, suivre Ja rivière Niep en amont sur une distance de 2,14 km pour
atteindre le point O (667 490 ; 521 400) situé à sa confluence avec la rivière
Etouké ;

Du point ©, suivre une droite de gisement 55° sur une distance de 2,84 km pour
atteindre le point P (669 811 ; 523 035) situé sur la confluence du cours d'eau
Kyakan avec un affluent non dénommé de Niep,

Du point P, suivre Kyakan en amont sur une distance de 1,32 km pour atteindre
le point Q (670 808 ; 523 851) situé à sa confluence avec sur un affluent non
dénommé;

Du point Q, suivre une droite de gisement 96° sur une distance de 2,72 km pour
atteindre le point R (673 510; 523 528) situé à la confluence de deux cours

d'eau non dénommés; Generated by CamScanner
A l'Est et au Sud:

Du point R, suivre une droite de gisement 134° sur une distance de 2,11 km
pour atteindre le point S (675 031 : 522 066) situé à la confluence de deux EQUES
d'eau non dénommés : ‘

Du point S, suivre une droite de gisement 159°5 sur une distance de 2,10 He
Pour atteindre le point T (675 769 ; 520 097) situé sur un affluent non dénommé
du cours d'eau Inoubou : i

Du point T, suivre cet affluent puis Inoubou en aval pour atteindre le point.U
(675 300 ; 516 974) situé à 3,68 km sur la confluence de Inoubou avec un
affluent non dénommé :

Du point U, suivre une droite de gisement 132° sur une distance de 3,35 km
pour atteindre le point V (677 791 ; 514 731) situé sur la rivière Inoubou;

Du point V, suivre une droite de gisement 92° sur une distance de 2,26 km pour
atteindre le point W (680 050 ; 514 645) sjtué sur la confluence de deux cours
d’eau non dénommés: ‘

Du point W, suivre une droite de gisement 38°5 sur une distance de 3,42 km
pour atteindre le point X (682 168 ; 517,325) situé sur la confluence de deux
cours d'eau non dénommés ; de

Du point X, suivre une droite de gisement 81°5 sur une distance de 1,67 km
pour atteindre le point Y (683 817 ; 517 575) situé sur la confluence de la rivière
Nihoun avec un cours d'eau non dénommé ; F

Du point Y, suivre le cours d'eau Nihoum en amont sur une distance de 9,99 km
pour atteindre le point Z (691 530 ; 519 300) situé à sa confluence avec un
cours d'eau non dénommé ;

Du point Z, suivre une droite de gisement 75°5 sur une distance de 2,79 km
pour atteindre le point A1 (694 230; 520 001) situé sur la confluence de la
rivière Ndokayebé avec un cours d'eau non dénommé ;
Du point A1, suivre ce cours d’eau non dénommé en amont sur une distance de

2,32 km pour atteindre le point B1 (69 86 519 994) situé à sa confluence
avec un affluent non dénommé ; RÉSIDENCE De 12 REPOSLIQUE
MES
F pa —
BURRG6 ! 12}
Du point B1, suivre une droite de gisem: : duos de ed. 3 km

pour atteindre le point C1 (695 032 ; 5

042)'situé sur-la-confluence, de deux
cours d’eau non dénommés; _

Du point C1, suivre une droite de gisement 236°5 sur une distance de 1,37 km

pour atteindre le point D1 (693 880 ; 517 297) situé sur la confluence de deux
cours d'eau non dénommés;

Du point D1, suivre une droite de gisement 182° sur une distance de 0,71 km
pour atteindre le point E1 (693 855 ; 516 588) situé sur la confluence de deux
cours d’eau non dénommés,;

Du point E1, suivre une droite de gisement 242° sur une distance de 4,74 km
pour atteindre le point F1 (689.662 ; 514 378) situé sur la confluence de la
rivière Newé avec un cours d'eau non dénommé;

Du point F1, suivre une droite de gisement 235°5 sur une distance de 1,65 km
pour atteindre le point G1 (688 303; 513 446) situé sur la confluence de deux
cours d'eau non dénommés; .

Du point G1, suivre une droite de gisement 189° sur une distance de 4,84 km
pour atteindre le point H1 (687 542; 508 666) situé sur la confluence de

Inoubou avec un affluent non dénomBfsnerated by CamScanner
Du point H1, sut
pour atteindre le n° une droite de gisement 234° sur une distance de 6,99 km
Nébamo a Point 1 (682 121 : 504 259) situé sur la confluence de la rivière
° Du point He UN Cours d'eau non dénommé:
pour atteindre le po de gisement 243° sur une distance de ee km
k in 77 662 - .
es d'eau non Benne 653 ; 501 975) situé sur la confluence de deux
u poi se à |
fqu nd Suivre une droite de gisement 254° sur une distance de 6,05 km
rivière Ba re le point K1 (671 828; 500 337) situé sur la confluence de la
5 Din pa cours d'eau non dénommé:
nr . ! à suivre une droite de gisement 261°5 sur une distance de 4,67 km
tendre le point L1 (667 215 ; 499 636) situé sur la confluence de deux
A d eau non dénommés; |
ne Suivre une droite de gisement 274° sur une distance de 4,74 km
. Ê atteindre le point M1 (662 483 ; 499 960) situé sur la rivière Nouya:

. point Mi, Suivre une droite de gisement 229°5 sur une distance de 4,48 km
pour atteindre le point N1 (659 078: 497 043) situé sur la confluence de la
rivière Yomdin avec un affluent non dénommé;

Du point N1, suivre une droite de gisement 275° sur une distance de 4,95 km

pour atteindre le point O1 (654 148 ; 497 500) situé sur la confluence de deux
cours d'eau non dénommés;

Du point O1, suivre ce cours d'eau en aval sur 8,05 km pour atteindre le point A
(654 333 ; 503 936) situé à sa confluence avec la Makombé ; |

À La zone forestière ainsi circonscrite couvre une superficie de 94 917 ha (Quatre
vingt quatorze mille neuf cent dix sept hectares).

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement 00 004 est affecté à la production des bois d'œuvre.

(2) Les populations riveraines continueront à exercer dans la forêt
ainsi classée leurs droits d'usage portant sur la collecte des produits forestiers non
ligneux, le ramassage du bois de chauffage et la chasse traditionnelle.

(3) Les droits d'usage spécifiques seront arrêtés lors de l'élaboration
et de l'approbation du plan d'aménagement de ladite UFA conformément aux textes en
vigueur.

(4) l'activité d'exploitation forestière ne peut y être menée que
conformément à ce plan d'aménagement arrêté par le Ministre chargé des Forêts.

ARTICLE 3.-Le présent décret sera enregistré, puis publié au Journal Officiel en français
et en anglais./-

Yaouncés le 12 AOU. 2011 |

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

N

122011

Generated Hyi nner
